99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Stacy Lynn OLGUIN, Appellant.
No. 96-1828.
United States Court of Appeals, Eighth Circuit.
Submitted:  Sept. 10, 1996Filed:  Oct. 7, 1996

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
PER CURIAM.


1
Stacy Lynn Olguin appeals her conviction and sentence of thirty-three months incarceration on a charge of conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 846.  A jury found her guilty and the district court1 rejected her trial motion for an acquittal.  In her appeal, Olguin maintains the Government failed to produce sufficient evidence to sustain her conviction.  We affirm.


2
The Government's case relied on the testimony of Lucky Hall.  Hall testified that he purchased small quantities of methamphetamine from Olguin during a three-month period.  In addition, Olguin introduced Hall to her husband, Jose Pilar Vega, to facilitate larger methamphetamine transactions.  Hall testified that Olguin was present for many of these exchanges.  Hall further testified that on two occasions Olguin received payments on Pilar's behalf.  Finally, Olguin made incriminating statements upon her arrest concerning involvement in methamphetamine transactions.


3
Although the defendant attacks the credibility of Lucky Hall, that issue rested with the jury.  Our review of the record indicates ample evidence to sustain the conviction and an extensive opinion is unnecessary.


4
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Harold D. Vietor, United States District Court for the Southern District of Iowa